Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Chirag Patel, on 03/08/2022.


CLAIMS:
The application claims 1-8 have been amended as follows.

Referring to claim 1: Please replace claim 1 as follows:
1. (Currently Amended) A system comprising:
a camera to generate a partial image of a user's tongue; 
an electrode sensor to generate one or more biometric signals from the user's saliva; and 
a PUF generator configured to generate a personal unclonable function (PUF) benchmark of the user based on at least one of the partial image of a user's tongue and the one or more biometric signals generated from the user's saliva, wherein the PUF ; 
wherein the system is configured to control access to one or more user devices based on the PUF benchmark.

Referring to claim 2: Please change the first 2 lines of the claim as -
 2. (Currently Amended) The system of claim 1, further 

Referring to claim 3: In line 1, replace --access control unit-- with “system”. The phrase thus reads as - “wherein the system is further…”

Referring to claim 4: In line 5, replace --access control unit-- with “system”. The phrase thus reads as - “the system being further configured…”

Referring to claim 5: In line 4, replace --access control unit-- with “system”. The phrase thus reads as - “the system being further configured…”

Referring to claim 6: In line 1, replace --access control unit-- with “system”. The phrase thus reads as - “wherein the system is further…”

Referring to claim 7: In line 1, replace --access control unit-- with “system”. The phrase thus reads as - “wherein the system is further…”

Referring to claim 8: In line 4, replace --access control unit-- with “system”. The phrase thus reads as - “the system being further configured…”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433